UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 28, 2009 (October 26, 2009) BCO HYDROCARBON LTD. (Exact name of registrant as specified in its charter) Nevada 000-53598 26-3261559 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identifica­tion No.) 8th Street, Clyde Hill, WA 98004-1645 (Address of principal executive offices) (Zip Code) (888) 221-7181 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On October 26, 2009, Mr. Daniel Brooks was appointed to the Board of Directors and as Chief Executive Officer of the Company.Mr. Brooks already holds the position of Secretary of the Company and will continue to hold that position until a replacement may be found. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BCO HYDROCARBON LTD. October 28, 2009 By: /s/ Malcolm Albery Malcolm Albery
